Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT

SECOND AMENDMENT TO DELAYED DRAW TERM LOAN AND BRIDGE LOAN CREDIT AGREEMENT
(this “Amendment”), dated as of September 10, 2014 (the “Effective Date”) by and
among Par Petroleum Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party hereto (the “Guarantors” and together with the Borrower, each a
“Credit Party” and collectively, the “Credit Parties”), the lenders party hereto
(the “Lenders”), and Jefferies Finance LLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

WHEREAS, the Credit Parties, the Administrative Agent, and the Lenders entered
into that certain Delayed Draw Term Loan and Bridge Loan Credit Agreement dated
as of July 11, 2014 (as amended by the First Amendment (as defined below), and
as may be further amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Credit
Agreement”);

WHEREAS, pursuant to that certain First Amendment to Delayed Draw Term Loan and
Bridge Loan Credit Agreement dated as of July 28, 2014 (the “First Amendment”),
among the Credit Parties, the Administrative Agent, the Term Lenders and the
Bridge Lenders, (x) the Term Lenders made a Fourth Advance to Borrower in the
aggregate principal amount of $35,000,000 and (y) the Borrower agreed to repay
the Term Loan Obligations with respect to the Fourth Advance within fifteen
(15) days after Borrower’s receipt of the Rights Offering Equity Proceeds;

WHEREAS, on August 19, 2014, the Borrower received approximately $101,800,000 in
gross proceeds, before expenses, from the issuance of Common Stock pursuant to
the Rights Offering;

WHEREAS, the Borrower has requested that the Term Lenders waive the requirement
that the Borrower repay the Term Loan Obligations with respect to the Fourth
Advance within fifteen (15) days after the Borrower’s receipt of the Rights
Offering Equity Proceeds and agree to extend the date by which the Borrower is
required to repay the Term Loan Obligations with respect to the Fourth Advance
until March 31, 2015;

WHEREAS, the Term Lenders have agreed to such waiver and extension subject to
the terms and conditions hereof;

WHEREAS, the Borrower terminated all of the Bridge Loan Commitments effective as
of September 3, 2014 (prior to Bridge Lenders making the Bridge Loan), and a
result thereof, the only Lenders party to the Credit Agreement are Term Lenders;
and

WHEREAS, the Borrower has requested that the Term Lenders amend certain
provisions of the Credit Agreement and the Term Lenders have agreed to amend
such provisions of the Credit Agreement, subject to the terms and conditions set
forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.

2. Amendments to Credit Agreement.

(a) The following new defined terms are hereby added to Appendix I of the Credit
Agreement in their appropriate alphabetical order:

“‘Fourth Advance Extension Payment” shall have the meaning assigned to such term
in Section 3(b) of the Second Amendment.”

“‘Fourth Advance Extension Payment Letter” means that certain extension payment
letter dated as of September 10, 2014, between the Credit Parties and the Term
Lenders.”

“‘Second Amendment” means that certain Second Amendment to Delayed Draw Term
Loan and Bridge Loan Credit Agreement, dated as of September 10, 2014, by and
among the Borrower, the other Credit Parties thereto, the Term Lenders party
thereto, and the Administrative Agent.”

(b) Section 2.2 of the Credit Agreement is hereby deleted in its entirety and
replaced with “2.2 [Intentionally Omitted].”

(c) Section 2.5(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with “(c) [Intentionally Omitted].”

(d) Section 2.6(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with “(b) [Intentionally Omitted].”

(e) Section 2.8(g)(ii) of the Credit Agreement is hereby deleted in its entirety
and replaced with “(ii) [Intentionally Omitted].”

(f) Section 2.8(j) (Zell Change of Control) of the Credit Agreement is hereby
deleted in its entirety and replaced with “(j) [Intentionally Omitted].”

(g) Section 3.3 of the Credit Agreement is hereby deleted in its entirety and
replaced with “3.3 [Intentionally Omitted].”

(h) Section 10.1(c)(xi)(B)(2) of the Credit Agreement is hereby deleted in its
entirety and replaced with “(2) [Intentionally Omitted].”

(i) Section 10.1(c)(xi)(B)(3) of the Credit Agreement is hereby deleted in its
entirety and replaced with “(3) [Intentionally Omitted].”

 

2



--------------------------------------------------------------------------------

(j) Section 10.1(c)(xi)(B)(4) of the Credit Agreement is hereby deleted in its
entirety and replaced with “(4) [Intentionally Omitted].”

(k) Section 10.1(c)(xi)(F) of the Credit Agreement is hereby deleted in its
entirety and replaced with “(F) [Intentionally Omitted].”

(l) Section 10.21 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“10.21 Requisite Lenders. If, when any Term Loans are outstanding, all of the
Bridge Loans have been paid in full (other than any contingent indemnification
obligations not yet due) and all Bridge Loan Commitments have been terminated,
then (i) each reference to the phrase (A) “Requisite Bridge Lenders and
Requisite Term Lenders” (or vice versa) in any Loan Documents shall be deemed to
be automatically deleted and replaced with “Requisite Term Lenders”,
(B) “Requisite Bridge Lenders and/or Requisite Term Lenders” (or vice versa) in
any Loan Documents shall be deemed to be automatically deleted and replaced with
“Requisite Term Lenders” and (C) “Requisite Bridge Lenders or Requisite Term
Lenders” (or vice versa) in any Loan Documents shall be deemed to be
automatically deleted and replaced with “Requisite Term Lenders”, in each case,
without any further modification, notice or other action by the Administrative
Agent, Lenders or Credit Parties and (ii) all references to “Lenders” shall mean
“Term Lenders” without any further modification, notice or other action by the
Administrative Agent, Lenders or Credit Parties, provided that this
Section 10.21 shall not amend or modify any rights to indemnity or
indemnification obligations of the Bridge Lenders which otherwise survive the
termination of the Bridge Loan Commitments.”

(m) Schedule I to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule I attached hereto.

(n) The definition of “Lenders” in Appendix I of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

‘”Lenders’ means a party hereto that (a) is a Term Lender listed on the
signature pages of this Agreement on the date hereof or (b) is an Eligible
Assignee that became a Lender under this Agreement pursuant to Section 2.13 or
Section 10.6.”

(o) The definition of “Requisite Lenders” in Appendix I of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

“‘Requisite Lenders’ means Term Lenders holding outstanding unfunded Term Loan
Commitments and the aggregate outstanding principal amount of the Term Loans
representing more than seventy five percent (75%) of the sum of all outstanding
unfunded Term Loan Commitments and the entire outstanding principal amount of
the Term Loans; provided that, (i) if there are two or more Term Lenders, the
Term Loan Commitment of, and the portion of the Term Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders unless all Term Lenders are Defaulting
Lenders and (ii) if there are more than two (2) Term Lenders, “Requisite
Lenders” shall mean Term Lenders holding sixty six and two thirds percent (66
2/3%) of the sum of all outstanding unfunded Term Loan Commitments and the
entire outstanding

 

3



--------------------------------------------------------------------------------

principal amount of the Term Loans (it being understood that, for purposes of
determining whether there are more than two Term Lenders, a Term Lender and each
of its Approved Funds shall be deemed to constitute a single Term Lender).”

3. Additional Agreements and Limited Waiver.

(a) Limited Waiver. The Term Lenders hereby waive the Borrower’s failure to
timely repay the Term Loan Obligations with respect to the Fourth Advance as
required by Section 2.8(g)(i) of the Credit Agreement as in effect prior to the
effectiveness of this Amendment, and the Term Lenders hereby extend the date by
which the mandatory prepayment under Section 2.8(g)(i) is required to be made by
the Borrower until March 31, 2015. The Term Lenders’ waiver in this Section 3(a)
is limited to the extent specifically set out in this Section 3(a), and except
as set out in this Section 3(a), no other terms, covenants or provisions of the
Credit Agreement or any other Loan Document are intended to be effected by this
limited waiver, and (b) except as set forth in the preceding sentence, shall not
constitute, and shall not be deemed to constitute, a waiver of future compliance
by the Borrower or any other Credit Party with any provision of the Credit
Agreement or any other Loan Document.

(b) Fourth Advance Extension Payment. The Borrower shall pay to the Term Lenders
an extension payment in connection with this Amendment (the “Fourth Advance
Extension Payment”) as set forth and in accordance with the terms and provisions
of the Fourth Advance Extension Payment Letter. The Fourth Advance Extension
Payment shall be earned in full on the date hereof and shall be payable in
accordance with the provisions of the Fourth Advance Extension Payment Letter.
The Fourth Advance Extension Payment shall not in any way limit the Borrower’s
obligations to pay any other amount hereunder, or reimburse the Administrative
Agent or the Lenders for any cost or expense, under the Loan Documents. The
Fourth Advance Extension Payment shall constitute a “Term Loan Obligation” for
all purposes under the Loan Documents.

4. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms, and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Change”
shall be true and correct in all respects). The Borrower and each Guarantor
further represent and warrant (which representations and warranties shall
survive the execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

 

4



--------------------------------------------------------------------------------

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained, made or waived
on or prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing as of the Effective Date or will result from the
execution, delivery and performance of this Amendment.

5. Effect of this Amendment. Except as expressly amended, consented to or waived
hereby, the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit Agreement or any other Loan Document, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or any Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.

6. Conditions Precedent. This Amendment shall become effective on the Effective
Date, subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth below unless any such condition is waived, in writing by the
Lenders:

a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance satisfactory to
the Term Lenders:

i. this Amendment and all attached schedules hereto;

ii. the Fourth Advance Extension Payment Letter;

iii. certificates of a Responsible Officer of each Credit Party as of the date
of this Amendment attesting to the resolutions of the Board of Directors or
other governing body of such Credit Party approving the execution, delivery and
performance of the Loan Documents to which such Credit Party is a party; and

iv. such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or the Term Lenders may reasonably request.

 

5



--------------------------------------------------------------------------------

b) Payment of Fees. On the Effective Date, Borrower shall have paid (i) the
Fourth Advance Extension Payment, in cash, to the Term Lenders and (ii) the
administrative agency amendment fee, in the amount separately agreed to between
the Borrower and the Administrative Agent, to the Administrative Agent.

c) No Default. After giving effect to this Amendment, no event or condition
exists that would constitute a Default or Event of Default.

d) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, this Amendment, and in each other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Change” shall be true and correct in all respects) as of such date
(except in the case of representations and warranties that are made solely as of
an earlier date or time, which representations and warranties shall be true and
correct as of such earlier date or time).

7. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(e) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

 

6



--------------------------------------------------------------------------------

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Lenders, which consent may be withheld or given in each
such Lender’s sole discretion.

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the
performance by the Borrower of its agreements and obligations hereunder and to
the consents, amendments and waivers set forth herein. This Amendment, the
performance or consummation of any transaction or matter contemplated under this
Amendment and all consents, amendments and waivers set forth herein, shall not
limit, restrict, extinguish or otherwise impair any Guarantor’s liability to the
Administrative Agent and Lender with respect to the payment and other
performance obligations of such Guarantor pursuant to the Guarantees. Each
Guarantor hereby ratifies, confirms and approves its Guarantee and acknowledges
that it is unconditionally liable to the Administrative Agent and Lender for the
full and timely payment of the Guaranteed Obligations (on a joint and several
basis with the other Guarantors). Each Guarantor hereby acknowledges that it has
no defenses, counterclaims or set-offs with respect to the full and timely
payment of any or all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Second
Amendment to Delayed Draw Term Loan and Bridge Credit Agreement as of the date
first written above.

 

BORROWER:

 

PAR PETROLEUM CORPORATION,

a Delaware corporation

 

By: /s/ William Monteleone

Name: William Monteleone

Title: Chief Executive Officer

GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

 

PAR UTAH LLC,

a Delaware limited liability company

 

EWI LLC, a Delaware limited liability company

 

PAR WASHINGTON LLC,

a Delaware limited liability company

 

PAR NEW MEXICO LLC,

a Delaware limited liability company

 

HEWW EQUIPMENT LLC,

a Delaware limited liability company

 

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

 

By: PAR PETROLEUM CORPORATION,

a Delaware corporation, as Sole Member of each of the foregoing companies

   

By: /s/ William Monteleone

Name: William Monteleone

Title: Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

JEFFERIES FINANCE LLC, as Administrative Agent

By:  

/s/ J. Paul McDonnell

Name:

Title:

 

J. Paul McDonnell

Managing Director



--------------------------------------------------------------------------------

LENDERS:

 

WB MACAU55, LTD., as a Lender

By:  

/s/ Mark Strefling

Name:

Title:

 

Mark Strefling

Director

 

Highbridge International, LLC, as a Lender

 

By: Highbridge Capital Management, LLC, as trading manager

By:  

/s/ Jonathan Segal

Name:

Title:

 

Jonathan Segal

Managing Director

Highbridge Tactical Credit & Convertibles Master Fund, L.P., as a Lender By:
Highbridge Capital Management, LLC, as trading manager By:  

/s/ Jonathan Segal

Name:

Title:

 

Jonathan Segal

Managing Director



--------------------------------------------------------------------------------

Schedule I

COMMITMENTS

 

     Bridge Loan
Commitment  

TOTAL

   $ 0 1    

 

 

 

 

Term Loan Lender

   Term Loan
Commitment
(before giving
effect to any
Advances)  

Highbridge International, LLC

   $ 14,272,613.96   

Highbridge Tactical Credit & Convertibles Master Fund, L.P.

   $ 3,415,143.63   

WB Macau55 Ltd.

   $ 32,848,692.65   

TOTAL

   $ 50,536,450.24      

 

 

 

 

1  The Bridge Loan Commitments were terminated on September 3, 2014, pursuant to
that certain Notice and Agreement to Terminate Bridge Loan Commitments dated as
of September 3, 2014, by and among the Borrower and the Bridge Lenders.